            Case 1:20-cv-00937-ER Document 8 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANK KUFFUOR,
                                 Plaintiff,
                                                                   ORDER
                   – against –
                                                               20 Civ. 937 (ER)
LONG ISLAND RAILROAD COMPANY,

                                 Defendant.

RAMOS, D.J.:

         On February 4, 2020, Plaintiff filed the instant suit. Doc. 1. Defendant filed an answer

or March 3, 2020. Doc. 7. Since then, there has been no activity in this matter. Accordingly,

the parties are directed to submit a status report by April 29, 2021. Failure to comply could

result in the Court dismissing the case under Federal Rule of Civil Procedure 41.

         SO ORDERED.

Dated:    April 15, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
